DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 16-18, 22-23, 25, 27, 32-33, 38, 40-41, and 43-45 have been cancelled.

Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
The rejection of claim 32 under 35 U.S.C. 102(a)(1) as being anticipated by Eckelman et al. (U.S. Patent Application Publication 2017/0198050) is withdrawn in view of the cancellation of the claims.

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 4/4/2022 is acknowledged. 
Claims 35-37, 39, and 42 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.

Applicant’s response states that the antibodies of the 11948 series, including AS11948, AS11948A, AS11948S, AS11948Q, AS11948QVH1, AS11948QVH2, AS11948QVHa, AS11948SVH12, AS11948SVH12M8, and AS11948SVH12M9, are selected for further examination with the present application.  Applicant is reminded that they are not entitled to further search or examination of any additional antibodies.  Applicant is only entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  There is no allowable generic claim. 
Nevertheless, the examiner will examine all six anti-PD-L1 constructs of claim 1 as amended (claim 1, parts (1)-(6)).  Claim 1, part (1), corresponds to the elected antibodies.  Page 17 of applicant’s 8/29/2022 response (Annex A and Annex B) illustrates the high homology among the sequences.  The sequence searches previously obtained by the examiner provide sequence search results sufficient to evaluate claim 1 as amended.

Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 10 and 12 are duplicate claims.  Claims 10 and 12 both depend upon claim 1 and are directed to a heavy chain-only antibody (HCAb).  Claim 10 is implicitly a monomer as claim 1 is not directed to dimers of sdAb moieties.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9, 11, 15, 19-21, 24, 26, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is confusing in reciting that the sdAb moiety can be human.  The CDRs recited in claim 1 are from camelid antibodies (derived from immunized llamas) and are not human CDRs.  Clarification is requested.
Claim 15 is confusing as it fails to indicate how the second antibody moiety is associated with the isolated anti-PD-L1 construct of claim 1.  Although claim 30 recites a peptide linker for connection, it does not make clear what specifically is being connected.  Where claim 15 and 28 can have the second antibody moiety as a full-length antibody consisting of two heavy chains and two light chains,  the functional assembly of the claimed anti-PD-L1 construct is unclear.  Assembly where the second antibody moiety is an Fab, a Fab’, a (Fab’)2, an Fv, a single chain Fy (scFv), an scFv-scFv, a minibody, a diabody, a sdAb, or an antibody mimetic is also unclear. (See claims 15 and 24.)
Claim 26 indicates that the N-terminus of the sdAb moiety is fused to the C-terminus of at least one of the heavy chains.  It is unclear how the N-terminus of the sdAb moiety could be fused simultaneously to both heavy chains.  Claim 26 also indicates that the C-terminus of the sdAb moiety is fused to the N-terminus of at least one of the heavy chains.  It is unclear how the C-terminus of the sdAb moiety could be fused simultaneously to both heavy chains.  If applicant intended a construct with two sdAb moieties, the claim does not make this clear.  The metes and bounds of the claims cannot be determined.  
	Applicant states that the boundaries of the subject matter for which protection is sought is clear without delineating what that subject matter is.  Applicant argues that the claims are clear and definite.  This is not agreed with.  The claims do not provide sufficient information to make clear to one of ordinary skill in the art the metes and bounds of the constructs intended to be encompassed.  Claim 15 implies that the second antibody moiety is associated with the sdAb moiety of claim 1 by reciting “construct further comprises,”  but the claim does not make clear the nature of the association.  It does not require that the sdAb moiety of claim 1 is fused to any particular portion of the second antibody moiety.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites at least about 90% or at least about 95% sequence identity to SEQ ID NOS: 372, 389, 390, 391, 392, 393, 394, 395, 396, or 397 while retaining the CDRs recited within the claim.  Claim 7 depends upon claim 6.  It recites (in part) variants of SEQ ID NOS: 372, 389, 390, 391, 392, 393, 394, 395, 396, or 397 that retain the CDRs recited within the claim.  This claim is broader than claim 6 which limits the variability to at least 90% or at least 95%.  This is confusing.  Claim 7 does not appear to be properly dependent upon claim 6 as it does not require all of the limitations of claim 6. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 10, 12-13, 15, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 11 of copending Application No. 16/958,079. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending SEQ ID NO: 72 (see claim 11) is an anti-PD-L1 construct containing the CDRs of instant SEQ ID NOS: 95, 195, and 295.  SEQ ID NO: 72 is identical to instant SEQ ID NO: 395.  The co-pending fusion protein dimer is an HCAb.  With respect to instant claim 8, the co-pending antibody would have the recited binding activity.  With respect to instant claim 34, it would have been obvious to form a pharmaceutical composition with the co-pending construct and a pharmaceutically acceptable carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has acknowledged this rejection.

Claims 1, 6-8, 15, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of copending Application No. 17/609,532. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending SEQ ID NO: 14 (see claims 12-13) is an anti-PD-L1 construct containing the CDRs of instant SEQ ID NOS: 95, 195, and 295.  SEQ ID NO: 14 is identical to instant SEQ ID NO: 395.  With respect to instant claim 8, the co-pending antiboy would have the recited binding activity. With respect to instant claim 34, it would have been obvious to form a pharmaceutical composition with the co-pending construct and a pharmaceutically acceptable carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has acknowledged this rejection.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa